The appellant relies chiefly upon Schapp v. Bloomer
(181 N.Y. 125) and Williams v. First National Bank of Utica
(118 App. Div. 555). The rule there laid down as to what constitutes a "scaffold" within section 18 of the Labor Law, if not in effect overruled, certainly has not been adopted *Page 242 
or applied by subsequent decisions of this court. (Caddy v.Interborough Rapid Transit Co., 195 N.Y. 415; Grady v.National Conduit  Cable Co., 216 N.Y. 694; Holsapple v.International Paper Co., 216 N.Y. 746.)
I, therefore, concur, on the authority of the latter cases, in the opinion of Judge CUDDEBACK that the judgment should be affirmed.
CHASE, COLLIN, CARDOZO, CRANE and ANDREWS, JJ., concur with CUDDEBACK, J.; McLAUGHLIN, J., reads concurring memorandum.
Judgment affirmed.